1
2
3
4
5
6
7
8
9
10
11
12                        UNITED STATES DISTRICT COURT
13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                             WESTERN DIVISION
15   MICHAEL A. ESCOE,                  No. CV 19-00264-TJH-JPRx
16           Plaintiff,                 [28] JUDGMENT
17                  v.                              DENIED
18   UNITED STATES OFFICE OF                BY ORDER OF THE COURT
     PERSONNEL MANAGEMENT,
19
             Defendant.
20
21
22
23
24
25
26
27
28
1          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the above-
2    captioned case was DISMISSED without prejudice and so no judgment. This judgment
3    is denied.
4
                                                      DENIED
5    DATED: November 15, 2019                BY ORDER OF THE COURT
6
7
8
                                           HONORABLE TERRY J. HATTER, JR.
9
                                           UNITED STATES DISTRICT JUDGE
10
11    Presented by,
12    NICOLA T. HANNA
      United States Attorney
13    DAVID M. HARRIS
      Assistant United States Attorney
14    Chief, Civil Division
      JOANNE S. OSINOFF
15    Assistant United States Attorney
      Chief, General Civil Section
16
17
         /s/ Margaret M. Chen
18    MARGARET M. CHEN
      Assistant United States Attorney
19
      Attorneys for Defendant
20    United States Office of Personnel
      Management
21
22
23
24
25
26
27
28
